Case 3:20-cv-00767-DJN-EWH Document 7 Filed 03/22/21 Page 1 of 2 PagelD# 30

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
DEMARCO A. SMITH,
Petitioner,
Vv. Civil No. 3:20cv767(DJN)
STATE OF VIRGINIA, et ai.,
Respondents.
MEMORANDUM OPINION

Petitioner, a Virginia state prisoner proceeding pro se, submitted a 28 U.S.C. § 2254
petition. By Memorandum Order entered on January 22, 2021, the Court directed Petitioner,
within eleven (11) days of the date of entry thereof, to pay the $5.00 filing fee or explain any
special circumstances that would warrant excusing payment of the filing fee. (ECF No. 6.) The
Court warned Petitioner that it would dismiss the action if Petitioner did not pay the filing fee or
explain any special circumstances that would warrant excusing payment of the filing fee. More
than eleven (11) days have elapsed since the entry of the January 22, 2021 Memorandum Order
and Petitioner has not responded. Accordingly, the action will be DISMISSED WITHOUT
PREJUDICE.

An appeal may not be taken from the final order in a § 2254 proceeding unless a judge
issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability
will not issue unless a prisoner makes “a substantial showing of the denial of a constitutional
right.” 28 U.S.C. § 2253(c)(2). This requirement is satisfied only when “reasonable jurists could
debate whether (or, for that matter, agree that) the petition should have been resolved in a
different manner or that the issues presented were ‘adequate to deserve encouragement to

proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle,
Case 3:20-cv-00767-DJN-EWH Document 7 Filed 03/22/21 Page 2 of 2 PagelD# 31

463 U.S. 880, 893 n.4 (1983)). No law or evidence suggests that Petitioner is entitled to further
consideration in this matter. A certificate of appealability will be DENIED.
An appropriate Order shall issue.
Let the Clerk file a copy of the Memorandum Opinion electronically and send a copy to
Petitioner.
/s/

David J. Novak
United States District Judge

r—

Richmond, Virginia
Dated: March A+2021

 
